On November 13, 2003, the defendant was sentenced a Ten (10) year commitment to the Department of Corrections for the offense of Theft, a Felony Common Scheme.
On June 10, 2004, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant and counsel were not present. The state was represented by Lori Adams. The defendant was contacted by telephone at the Butte Pre-Release Center. The defendant informed the administrative secretary of the Sentence Review Division that he did not wish to proceed with a hearing before the Sentence Review Division.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be waived.
Done in open Court this 10th day of June, 2004.
Chairperson, Hon. Marc G. Buyske, Member, Hon. Gary L. Day and Member, Hon. John W. Whelan.